Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7-8, 10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 require a moisture uptake range, but do not specify the dimensions (i.e. thickness) of the test specimen. Table 2 of specification shows the same material will have different moisture absorption for different thicknesses of the sample. 
The other are indefinite because they depend from claim 1 or 8 and fail to clarify the scope. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 10, 12-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Topoulos (US 20100160008 A1).
Topoulos discloses compositions comprising polyamides and glass reinforcement agents for shaped articles [abstract] including a housing for a mobile phone that protects internal components from damage due to external environmental agents [0082]. Examples include mixture of PA66 [0087, Table 1] and a copolymer of poly(hexamethylenediamine terephthalamide) and poly(hexamethylenediamine isophthalamide) [0086, Table 1]. Since the antenna of a mobile phone will be transmitting radiation in frequencies within the claimed range [see Allconnect Cellular Frequency Bands page 3, showing that mobile phones use frequencies completely within the claimed range] it will read on the method of claims 14-20. Examples have 48.5wt% of the polyamide thermoplastics and include reinforcing glass fibers [Table 1, 0090] which may be included in about 10wt% to about 70wt% of the composition [claim 1].
	The disclosed range of glass fiber content overlaps the same range of claim 8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Regarding claims 1, 3 and 14, the Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. The specification does not disclose any modification to the composition or its components to arrive at the claimed properties. The specification merely compounds the polyamides and glass fibers and other additives by extrusion at 250-310C to arrive at the claimed composition [000143-000146]. Topoulos also compounds the same components in an extruder at 280-290C [0095-0096]. Every example of the specification has values within the claimed ranges see especially [000233, Tables 12A and 12B, 000216, Example 24, and 000179]. It is further noted that after compounding Topoulos has a significantly lower moisture content that Applicants [compare specification 00077 to Topoulos 0096].  Therefore, the claimed effects and physical properties, i.e. moisture uptake, density, signal attenuation would inherently be achieved by or at least expected in a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102." See MPEP 2112(III) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
Regarding claim 6, Examiner takes the position that a housing article in its most immediately envisaged form to the ordinarily skilled artisan would fully enclose a mobile phone and its antenna, and if a housing that did not fully enclose the mobile phone was required or desired it would merit disclosure. Therefore the claim is anticipated. A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015). Alternatively, the claim merely requires a specific shape of the enclosure article, and changes in shape are obvious in lack of convincing secondary considerations. See MPEP 2144.04 IVB, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Regarding claim 7, Topoulos discloses ultraviolet light stabilizers [0077], flame retardants [0078], antistatic agents [0078], impact modifiers [0070], coloring agents [0078] and hydrophobic components such as carbon black [0094] that read on moisture repellants. 


Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that the standard test for moisture uptake ISO 1110 has been incorporated into the claims, so the 112b rejection should be withdrawn. This argument is not convincing. The claim still requires at least a thickness of sample for moisture uptake, since Table 2 of the specification indicates that the measurement is dependent on thickness. 
Applicant argues that Topoulos discloses examples with 50wt% glass fiber which is higher than the claimed range of 5 to 20wt%. This argument is not convincing.  Topoulos discloses an overlapping range of 10 to 70wt% of glass fiber reinforcement, which makes obvious the claimed range. 
Applicant also that moisture levels of Topoulos are measured with the pellet rather than the final enclosure. This argument is not convincing. Yes, it appears that moisture uptake measurements as Applicant performs them affects the value. Nevertheless, the moisture level cited is merely to show that the polyamide of Topoulos has low natural affinity for water/moisture. It strengthens the case of inherency/expected results, but the case of inherency/expected results does not depend on it. 
Applicant argues that the moisture uptake of the claims would not be inherent/expected in the articles of Topoulos because the examples of Topoulos have higher content of glass fiber reinforcement. This argument is not convincing.  As discussed above, Topoulos discloses an overlapping range of 10 to 70wt% of glass fiber reinforcement, which makes obvious the claimed range.
Applicant’s arguments, filed 08/12/2022, with respect to Davis et al (WO 2018189114 A1, hereinafter US 20210087361 A1 is cited as a US equivalent) have been fully considered and are persuasive.  The rejection of 05/13/2022 has been withdrawn. 
Davis discloses a higher range of glass fiber content. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766